Citation Nr: 0025756	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Whether a timely substantive appeal has been filed in the 
claim of entitlement to an increased evaluation for the 
veteran's service connected recurrent myalgia of the 
dorsolumbar spine with kyphosis of D6, D7, and D8, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
August 1947.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a cervical spine disorder, and granted an increased 
evaluation for his service-connected recurrent myalgia of the 
dorsolumbar spine with kyphosis of D6, D7, and D8, from 
noncompensable to 10 percent.

In April 1994, the veteran submitted a notice of disagreement 
with that portion of the rating decision that denied 
entitlement to service connection for a cervical spine 
disorder.  In November 1994, he was provided with a statement 
of the case pertaining to the cervical spine disorder claim, 
and he also submitted a substantive appeal as to that issue 
that month.

The Board notes that a perfected appeal of a particular 
decision consists of a notice of disagreement in writing 
received within one year of the decision being appealed and, 
after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of 
the statement of the case or within the remainder of the one-
year period following notification of the decision being 
appealed.  Accordingly, the appeal as to the first issue was 
perfected by the veteran in November 1994.

Subsequently, a May 1997 rating decision granted a further 
increase from 10 to 20 percent for the veteran's service 
connected recurrent myalgia of the dorsolumbar spine with 
kyphosis of D6, D7, and D8.  Following an August 1998 rating 
decision which denied a further increase, the veteran 
submitted a notice of disagreement, which was received in 
October 1998.  The veteran was then furnished with a 
statement of the case on the issue on December 27, 1999.  
There was no further communication from the veteran.  The 
next communication from the veteran's representative was a VA 
Form 646, dated on March 9, 2000.

Therefore,  the Board notes that there does not appear to be 
a substantive appeal of record pertaining to the issue of 
entitlement to an increased evaluation for the veteran's 
service connected recurrent myalgia of the dorsolumbar spine 
with kyphosis of D6, D7, and D8, currently evaluated as 20 
percent disabling.  The Board will discuss this more fully in 
the remand portion of this document.  As there does not 
appear to be a timely substantive appeal of record, the Board 
has recharacterized this issue so as to reflect whether a 
timely substantive appeal was filed, as indicated on the 
title page.

Finally, the Board notes that the veteran's representative, 
within his March 2000 written presentation and also during 
the veteran's hearing before the undersigned member of the 
Board in May 2000, has raised new claims.  A claim has been 
raised that the original July 1948 rating decision which 
granted service connection for recurrent myalgia of the 
dorsolumbar spine with kyphosis of D6, D7, and D8, contained 
clear and unmistakable error by failing to assign a 
compensable disability evaluation for the disorder.  In 
addition, a claim seeking service connection for a 
lumbosacral spine disorder has also been raised, contending 
that the veteran's lumbar canal stenosis was secondary to his 
service connected recurrent myalgia of the dorsolumbar spine 
with kyphosis of D6, D7, and D8.  The Board notes that 
neither of these claims have been developed for appellate 
review, nor are they inextricably intertwined with the issues 
on appeal.  Accordingly, both of these new claims are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with a cervical spine 
disorder; however, there is no competent evidence of record 
of a nexus between this disorder and any service-connected 
disorder, or between this disorder and any other disease or 
injury in service.

2.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for a cervical spine disorder.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a cervical spine disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of service medical records is entirely 
negative for any complaints, treatment, or diagnosis 
pertaining to the veteran's neck.  There was a normal 
enlistment examination in January 1946.  In November 1946, 
the veteran complained of the gradual onset of intermittent 
lumbar pain.  There was a December 1946 diagnosis of dorsal 
kyphosis, cause unknown, with anterior wedging of D6, D7, and 
D8.  On separation examination, in July 1947, the veteran's 
treatment regarding his back was noted but the examination 
was negative regarding the neck.

The veteran's original claim seeking service connection for a 
claimed back injury was received in November 1947.  Pursuant 
to that claim, the veteran underwent VA examination in June 
1948.  There were no complaints and no findings pertaining to 
the neck at that time.  The veteran gave a history of having 
injured his back while playing football.  He complained of 
residual back pain.  There was a diagnosis of recurrent 
myalgia of the dorsolumbar spine.

Service connection for the recurrent myalgia of the 
dorsolumbar spine with kyphosis of D6, D7, and D8 was granted 
by a July 1948 rating decision and a noncompensable 
disability evaluation assigned.

The veteran submitted a claim seeking dental benefits in 
December 1949.  In December 1951 and again in February 1954, 
the veteran sought VA treatment for a sinus disorder.  In 
March 1974, the veteran requested an increased evaluation for 
his service connected back disorder.  At none of these times 
did the veteran report a neck disorder or make any pertinent 
complaints regarding the neck.

Numerous VA treatment records from the March to May 1974 were 
received into the record in May 1974.  These primarily 
pertained to treatment of alcohol and drug abuse, 
hypertension, and a respiratory infection, but they were 
entirely negative for any pertinent treatment.

The veteran underwent a VA examination in February 1975.  He 
complained of a bad back with low back pain but had no 
complaints regarding the neck.  Findings for the neck were 
normal.  

The veteran's original claim seeking service connection for a 
neck disorder was received in April 1992, more than 44 years 
after his separation from service.

Received in August 1992 were private medical records from R. 
Sidhu, M.D., indicating treatment of the veteran from October 
1988 to April 1989.  The October 1989 record noted a history 
of neck pain, off and on, for the past two years, becoming 
more frequent in the past three or four months.  Examination 
of the head and lower back was unremarkable.  Examination of 
the neck showed some tenderness at C5, 6, 7 with some 
limitation of motion.  There was also a finding of C6 and 
perhaps C5 radiculopathy.  There was possible cervical 
spondylosis with degenerative disc disease and admission for 
a cervical myelogram was recommended.  The November 1988 
record noted that the cervical myelogram was performed and 
showed cervical spondylosis with nerve root encroachment.  
The veteran was treated with cervical traction, bed rest, and 
analgesics.  In April 1989, increasing pain was reported and 
the veteran was advised to resume physical therapy, wear a 
cervical collar, and avoid strenuous activity.

Received in September 1992 was a private medical record of a 
January 1990 MRI of the cervical spine which revealed 
prominent disc space narrowing and adjacent bony spondylitic 
change at C5-6, and mild spinal stenosis at the same level.

Also received in September 1992 were private medical records 
from E. Mills, M.D., indicating treatment of the veteran from 
November 1990 to June 1992.  The November 1990 record 
recorded the veteran's history of his neck pain having begun 
approximately three years earlier.  The impression was of 
cervical radiculopathy on the left side and it was noted that 
the veteran would be a candidate for surgical intervention if 
more conservative treatment did not bring about improvement.  
Subsequent records indicate that the veteran's complaints of 
severe neck pain and left upper extremity pain and numbness 
remained unchanged.  In February 1991, an operative report 
reveals that an anterior cervical diskectomy at C5-6 and C6-7 
was performed.  In February 1991, the veteran was evaluated 
as doing very well post-operatively.  There were occasional 
reports of cervical aching following the surgery.  A February 
1992 record noted pain in the cervical and intrascapular 
regions, primarily at night, but with no radiculopathy.  The 
impression was of a status post anterior cervical diskectomy 
and spinal fusion with cervical myofascial syndrome.  
Subsequent treatment records were unchanged.

The veteran underwent a VA examination in May 1993.  The 
examination noted that the veteran was a vague historian, 
although at this time he reported the onset of both low back 
and cervical pain in 1946.  He could not relate this to any 
specific injury.  He stated that over the years it just got 
worse until surgery was performed in 1991.  The diagnosis 
indicated status post cervical and lumbar strain by history, 
and status post cervical fusion by history.  X-ray study of 
the cervical spine revealed evidence of degenerative joint 
disease at C3-4, and the surgical fusions at C5, 6, 7 were 
also noted.

Received in February 1997 were private medical records from 
J. Jacobson, M.D., indicating treatment of the veteran from 
October 1993 to December 1996.  The October 1993 record 
reports the veteran's history of having been treated for neck 
pain while in service.  The remaining records show 
intermittent treatment for cervical and lumbar pain and 
radiculopathy.  Subsequently received was a record of a 
January 1997 surgery by Dr. Jacobson on the veteran, as he 
underwent a lumbar decompression procedure from L3 to L5 due 
to the diagnosis of lumbar spinal canal stenosis.

The veteran underwent VA examination in November 1997.  
However, that examination pertained to the veteran's lumbar 
spine and it contained no complaints or findings regarding 
his cervical spine.

In May 2000, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Member of the Board.  The veteran testified that 
he was first treated for a neck injury in service.  He 
claimed he fell while serving in Italy and then went to the 
hospital where both a neck and a back problem were diagnosed.  
The veteran claimed further treatment at a VA hospital in 
1947 or 1948 shortly after returning from service.  He stated 
that after that he was living on the street for some time and 
just lived with neck pain and did not get any further 
treatment from the late 1940s until approximately the late 
1980s.  He indicated that all of his more recent treatment 
records had been submitted into the evidence.  The veteran 
also testified that he was told by Dr. Sidhu, Dr. Mills, and 
Dr. Jacobson, that his claimed cervical disorder was related 
to the service connected recurrent myalgia of the dorsolumbar 
spine with kyphosis of D6, D7, and D8.  The veteran was 
unaware as to whether any physicians had put this conclusion 
in writing.  A complete transcript of the testimony is of 
record.




II.  Analysis

The veteran and his representative contend that service 
connection is warranted for  a cervical spine disorder.  It 
is argued that the veteran suffered a cervical strain injury 
in service, which is the cause of his current cervical spine 
disorder.  In the alternative, it is argued that the claimed 
cervical spine disorder is secondary to the service connected 
recurrent myalgia of the dorsolumbar spine with kyphosis of 
D6, D7, and D8.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Regulations further provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Regarding the veteran's claim seeking service connection, the 
threshold question which the Board must address is whether 
the appellant has presented a well-grounded claim.  A well-
grounded claim is one which is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for a 
cervical spine disorder.

In this regard, the Board notes that the veteran now contends 
that he was treated for a cervical strain in service which he 
alleges is the cause of his current cervical disorder.  The 
Board notes, however, that the veteran's service medical 
records are entirely negative for any complaints or treatment 
regarding the cervical spine.  Furthermore, although the 
claims file contains extensive post-service medical records, 
there are no documented complaints regarding the neck until 
the veteran was treated by Dr. Sidhu in October 1989, more 
than 40 years after the veteran's service.  More 
specifically, the Board notes that the veteran underwent VA 
examinations in June 1948 and February 1975, and at neither 
time did he make any complaints, nor were there any findings 
pertaining to the neck.  The veteran also submitted a claim 
seeking service connection for a back disorder in November 
1947, a claim seeking dental benefits in December 1949, and 
he sought treatment for a sinus disorder in December 1951 and 
February 1954.  At none of those times, did the veteran seek 
service connection for a neck disorder, nor did he report any 
complaints regarding the neck, although it clearly would have 
been in the veteran's self-interest to do so were he actually 
experiencing any neck symptomatology.

Furthermore, the earliest medical evidence of record which 
does show treatment for cervical complaints comes from the 
offices of Dr. Sidhu and Dr. Mills, and the veteran gave both 
of those physicians a history of fairly recent onset of 
cervical complaints.  Specifically, in an October 1989 record 
from Dr. Sidhu, the veteran reported a history of neck pain 
for two years.  Likewise, in a November 1990 record from Dr. 
Mills, the veteran reported a history of neck pain for three 
years.

The Board notes that it was not until after the veteran's 
April 1992 claim seeking service connection for a cervical 
spine disorder that he first gave a history of neck pain 
since service, and the veteran's self-interest in such a 
history in order to establish eligibility for compensation 
benefits must be noted.  Subsequent to his current claim, 
while undergoing VA examination in May 1993, the veteran gave 
a history of neck pain since service.  That examination did 
make a diagnosis of status post cervical strain by history.  
Likewise, an October 1993 record of treatment by Dr. Jacobson 
also noted the history of neck pain since service.  However, 
these are the only medical records which made any notation of 
neck pain since service, and they did so based solely upon 
the history offered by the veteran.  Furthermore, as noted 
above, the accuracy of that history is rebutted by the 
veteran's service medical records and by the many records in 
between his service and his current claim seeking service 
connection for a cervical disorder, all of which are negative 
for any complaints, treatment, or diagnosis of neck pain in 
service.

The Board also notes as to the history provided by the 
veteran during his May 1993 VA examination and subsequent 
treatment by Dr. Jacobson, that "(e)vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit[ v. Brown, 5 Vet. App. 91 (1993)] requirement.  
Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette[ v. Brown, 8 Vet. App. 69, 75-76 
(1995)] (as to determination of well groundedness) and 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 'new and material' for 
purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  LeShore v. Brown, 8 Vet. App. 406, 
at 409 (1995).

Thus, the Board finds that, not only is there no competent 
evidence of record supporting the veteran's contentions, but 
instead the medical evidence of record tends to rebut those 
contentions as it establishes a gap of many years from the 
veteran's service until his first complaints of neck pain.  
There is no competent evidence of any complaints regarding 
the neck until many years after the veteran's service.

The Board also notes that post-service medical records are 
entirely negative for any evidence indicating that the 
veteran's current cervical spine disorder was in any way 
related to service or to any other service-connected 
disorder.  The Board has considered the veteran's testimony 
that he was told by multiple doctors of such a relationship 
between his claimed cervical disorder and his service 
connected recurrent myalgia of the dorsolumbar spine with 
kyphosis of D6, D7, and D8.  However, the veteran's statement 
of what doctors told him is hearsay and would not of itself 
be competent medical evidence because "filtered as it was 
through a layman's sensibilities, [the appellant's statement] 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The Board notes that the treatment 
records from the physicians identified by the veteran are all 
within the claims file and they do not support the accuracy 
of the veteran's recollection.

As with any claim seeking service connection, a claim seeking 
secondary service connection must also be well grounded.  
38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  See also Libertine v. Brown, 9 Vet. App. 521 (1996).  
Generally, when a veteran contends that a service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a direct causal relationship 
between the two disabilities, in order to establish a well-
grounded claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Having reviewed the evidentiary record, the Board finds that 
no competent medical evidence has been presented which would 
tend to establish that the veteran's current cervical spine 
disorder was due to service or to any service-connected 
disorder.  The veteran's contentions alone, without such 
evidence, are simply not plausible under the law.  See Black 
v. Brown, 10 Vet. App. 279 (1997).  Thus, a well-grounded 
claim based on secondary service connection has also not been 
submitted.

The Board has also carefully considered the contentions and 
testimony of the veteran and, inasmuch as he is offering his 
own medical opinion and diagnoses, we note the record does 
not indicate that he has any professional medical expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
All efforts have been made to obtain all treatment records 
alleged by the veteran.  There is no indication any further 
relevant records exist for his claim.  The Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Therefore, 
under the circumstances of this case, the appellant's 
application is not incomplete, and VA has not been put on 
notice that other relevant evidence exists, or could be 
obtained, which, if true, would make the claim "plausible."  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); see also Epps 
v. Brown, supra.  Moreover, VA is not required to notify the 
veteran of particular evidence needed to make his application 
complete if the Department has not reasonably had notice of 
the existence of such evidence.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Consequently, a remand for 
additional evidentiary development is not warranted under the 
facts of this case.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied, as the claim is not well-grounded.


REMAND

Addressing the veteran's claim of entitlement to an increased 
evaluation for his service connected recurrent myalgia of the 
dorsolumbar spine with kyphosis of D6, D7, and D8, currently 
evaluated as 20 percent disabling, the Board notes that an 
appeal to the Board is initiated by filing a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1999).  Then, after the agency 
of original jurisdiction (AOJ) has issued the claimant a 
Statement of the Case (SOC), the appeal is completed by 
filing a Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

A Substantive Appeal can be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made by the AOJ.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1999).  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1999).  If the claimant/appellant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. 
App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

A thorough review of the record in the present case reveals 
that a timely Substantive Appeal does not appear to have been 
received with respect to the veteran's claim.

The Board notes that in May 1997 a rating decision granted an 
increased evaluation from 10 to 20 percent.  In August 1998, 
a rating decision denied a further increase for the disorder.  
Subsequent to that rating decision, the veteran submitted an 
NOD received in October 1998.  The RO did then provide an SOC 
on the issue, furnished on December 27, 1999.  As noted in 
the introduction, the veteran did not submit any subsequent 
communications in response to the SOC, although he had been 
informed that he must file an appeal within 60 days of the 
SOC or within the remainder of the one-year period following 
notification of the decision being appealed.  The next 
communication was not received until the veteran's 
representative submitted written argument in March 2000, more 
than 60 days after the receipt of the SOC, and clearly more 
than one year after the appealed rating decision.  Nor does 
the record reflect that the veteran had submitted any 
requests seeking an extension of time to submit his 
substantive appeal.

The Court has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether any SOC and/or SSOC provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (1999).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely and adequate 
substantive appeal was not filed with respect to the 
aforementioned claim.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or SSOC with respect 
to the issue of the timeliness and adequacy of his appeal.  
Therefore, despite the apparent untimeliness of the appeal, 
the Board concludes that it would be potentially prejudicial 
to go forward and dismiss this claim without the veteran 
having had the opportunity to address the issue of whether 
his appeal was timely perfected.  In view of the foregoing, 
it is appropriate that the claims file be remanded so that 
the veteran may now be provided with an SSOC with respect to 
the issue of the timeliness of his appeal.  Consequently, the 
Board will remand the matter to the RO to avoid the 
possibility of prejudice to the veteran.  38 C.F.R. § 19.9 
(1999).

1.  The veteran should be contacted, 
through his representative, and notified 
of his right to submit further evidence, 
argument, and/or comment with regard to 
the question of whether a timely 
substantive appeal has been filed in the 
claim of entitlement to an increased 
evaluation for the veteran's service 
connected recurrent myalgia of the 
dorsolumbar spine with kyphosis of D6, 
D7, and D8, currently evaluated as 20 
percent disabling.  He should be informed 
of his right to request a hearing on the 
matter if he so desires.

2.  As to the issue of whether a timely 
substantive appeal has been filed in the 
claim of entitlement to an increased 
evaluation for the veteran's service 
connected recurrent myalgia of the 
dorsolumbar spine with kyphosis of D6, 
D7, and D8, currently evaluated as 20 
percent disabling, after the above 
development has been completed, the RO 
should issue the veteran a SSOC which 
should contain a summary of the pertinent 
facts and a summary of the laws and 
regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).  
See 38 C.F.R. §§ 19.29, 19.31 (1999).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



